Citation Nr: 1228483	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  05-17 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel




INTRODUCTION

The appellant served in the United States Naval Reserve, including a period of active duty for training from June 1987 to October 1987, and a period of active duty from January 2003 to July 2003.  The appellant also had additional periods of inactive duty for training in the Air National Guard from November 2004 to November 2005.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In February 2008, March 2009, and August 2010 the Board remanded the matter for additional evidentiary development.  This development having been achieved the matter is once again before the Board.  


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the appellant has a right knee disability that is related to any qualifying period of service.  

2.  The competent and credible evidence fails to demonstrate that the appellant has a left knee disability that is related to any qualifying period of service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by military service nor may any right knee disability be presumed to have incurred or been aggravated.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  

2.  A left knee disability was not incurred in or aggravated by military service nor may left knee disability be presumed to have incurred or been aggravated.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2009); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in July 2003 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the appellant what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the appellant provide enough information for the RO to request records from any sources of information and evidence identified by the appellant, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

In Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this notice to the appellant.
The Board observes that the July 2003 letter was sent to the appellant prior to the June 2004 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the appellant's claim.  Nevertheless, the Board finds this error nonprejudicial to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a July 2008 supplemental statement of the case was provided to the appellant.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the appellant that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the appellant's service personnel records, service treatment records, VA treatment records, and private treatment records, are associated with the claims folder.  

In February 2008, March 2009, and August 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to attempt to ascertain the exact dates of active and inactive duty service as well as a VA examination to determine if any knee injury was related to any period of the appellant's military service.  The requested information having been obtained and requested examination having been afforded, the issues now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations were afforded in March 2004, April 2008, and April 2010, with an addendum opinion added to the April 2008 VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the appellant's claims file.  In this regard the examiners considered all of the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

The appellant seeks service connection for right and left knee disabilities.  His specific contentions are somewhat unclear.  On his original application for VA compensation benefits received in June 2003, he claimed that he developed right and left knee disabilities in April 2003, during a period of active duty, as evidenced by service treatment records noting complaints of knee pain when jogging.  More recently, he appears to claim that he incurred right and left knee disabilities during a deployment to Germany from May 29, 2005 to June 10, 2005.  The record indicates that the appellant was participating in inactive duty for training during this period. 

In pertinent part, the appellant's service treatment records show that at a November 1986 medical examination conducted at the time of his enlistment in the Naval Reserve, his lower extremities were normal.  On a report of medical history, the appellant denied a history of a "trick" or locked knee.

During the course of his service with the Naval Reserve, the appellant underwent periodic examinations in December 1987, December 1991, June 1992, June 1994, and June 1999.  On these occasions, the appellant denied a history of a "trick" or locked knee.  His lower extremities were normal on clinical evaluation.

During a periodic examination in May 2002, the appellant reported that his knees sometimes bothered him with overuse.  At a June 2003 medical examination conducted in connection with his release from a period of active duty, the appellant's complaints included a history of knee pain when jogging.  The diagnosis was history of knee pain, resolved.

In June 2003, the appellant submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities, including left and right knee disabilities.  He claimed that his knee disabilities had begun in April 2003.

In connection with the appellant's claim, the RO obtained VA clinical records showing that in September 2003, the appellant underwent examination for purposes of participation in the VA Persian Gulf Registry.  During the examination, he had several complaints, including bilateral knee pain.  He reported that his bilateral knee pain had been present somewhat before his deployment to the Gulf, although it had increased while he was in Iraq, left more than right.  The appellant indicated that he now noticed subpatellar soreness when running on a treadmill.  The assessment was probable chondromalacia of the patellas.  The appellant thereafter underwent X-ray studies of the bilateral knees in September 2003.  The right knee exhibited a small patellar spur, although the radiologist's overall impression was "essentially negative bilateral knees."

In connection with his application for VA compensation benefits, the appellant was afforded a VA general medical examination in March 2004.  He reported a history of bilateral knee pain which had been aggravated during his tour of duty in Iraq.  With respect to current symptoms, he reported that after working out on a treadmill, he sometimes experienced soreness on the upper outer patellar area as well as popping in his knees.  With respect to his occupational history, the appellant reported that in addition to his duties in the Naval Reserve, he had worked for the past two years as a floor installer.  On examination, the appellant exhibited upper tibial and knee callusing from kneeling.  He reported that he wore knee pads at work.  Range of motion of the knees was normal, the ligaments were stable, and there was no tenderness.  X-ray studies of both knees were normal.  The diagnoses included no objective evidence of a bilateral knee condition.

Private clinical records showed that in July 2005, the appellant sought treatment for a chief complaint of left knee pain.  He reported that he worked as a flooring installer which caused discomfort in both knees.  The appellant reported that his knee pain had begun in March 2003.  In June 2005, he again experienced pain while running on a treadmill.  He also had a sensation of instability and popping in the left knee.  The appellant indicated that he served in Iraq where he was jumping off big trucks loaded with heavy gear, which may have aggravated his knee discomfort.  The examiner noted that X-ray studies revealed no abnormality of the knees.  An MRI of the left knee was thereafter performed in July 2005 and showed a complex tear of the posterior horn of the medial meniscus and mild degenerative changes.  The examiner noted that the appellant had questions about the etiology of his tear.  The examiner noted that the appellant claimed to have done a great deal of jumping in Iraq, but he noted that a specific episode of injury was not elicited.

The record on appeal shows that the appellant thereafter completed an August 2005 Line of Duty Determination in which he claimed that he had injured his knee while deployed to Germany from May 29, 2005 to June 10, 2005, performing duties as a fitness technician.  The appellant indicated that although he had aggravated his knee during this period, he did not seek medical care while deployed as he felt his knee complaints would subside.  However, he indicated that he now needed attention for a torn meniscus and degenerative changes to both knees.

The record contains an August 2005 clinical record documenting a statement from an individual who apparently served with the appellant.  It was noted that "per the request of the clinic and [the appellant] this is my statement of the occurrence on or about the 2 of June 2005.  [The appellant] had come to his assigned duty section, [a fitness center], complaining of bilateral knee pain.  He stated that this had been bothering him since the beginning of active duty deployment to Germany.  His complaint was of bilateral knee pain with the left one giving him more trouble than the right.  The pains came on after several days of physical training.  He managed to work throughout the remainder of this deployment with the pain.  Upon his return the pain increased and [the appellant] sought medical treatment with his provider."

VA clinical records show that subsequently in August 2005, the appellant sought VA treatment regarding his left knee.  He claimed that he had recently undergone private MRI testing which showed a torn medial meniscus.  The appellant indicated that he could not relate his knee pain to any trauma, although he claimed that it had really started hurting him during his period of active duty in June. 

At a VA orthopedic consultation later that month, the appellant reported that he was a member of the military reserve, although he worked as a flooring installer spending approximately 85 percent of his time on his knees.  The appellant indicated that he ran on a treadmill two to three times weekly, although this had been limited by pain recently.  He was also involved in biking and race walking.  X-ray studies of the knees were unremarkable.  (The right knee exhibited a possible small tiny spur on the right patella, although the radiologist indicated that the knee was normal).  The assessment was left knee pain which was chronic since 2003, but painful walking started in 2005.  The appellant was counseled that he probably had some degenerative changes as well as a cartilage tear causing pain in his knee.  The appellant was referred for left knee surgery.

At a January 2006 preoperative evaluation, the appellant denied any specific left knee injury, although he had experienced pain on and off since 2003.  Both knees bothered him somewhat, although he had more mechanical symptoms in the left knee.  On examination, the appellant's gait was normal.  Muscle tone was normal and there was no effusion.  The assessment was left medial meniscus tear, symptomatic.  In January 2006, the appellant underwent surgical repair of a torn left medial meniscus.  In March 2006, the appellant was cleared to return to full activity without restriction, including in the Air National Guard.

The appellant was afforded a VA examination in April 2008.  The appellant noted that he had worked installing floors since he left the service in 2006.  The VA examiner noted that the appellant's records indicated that the appellant had felt soreness in both knees during active duty service in 2003, but there was no knee trauma or any twisting injury that the appellant could recall.  The examiner further noted that a June 2003 examination at Camp Pendleton following his active duty service failed to note anything about the appellant's knees.  The examiner then noted the July 2005 MRI that noted the appellant had a torn medial meniscus of the left knee and underwent a partial menisectomy arthroscopicallly.  Upon examination it was noted the appellant had full extension and flexion from 0 to 140 degrees with no swelling, negative Lachman and drawer tests, no pain on patellofemoral compression, and no edema of the lower extremity.  The appellant did have significant calluses in the prepatellar areas of both knees which more likely than not were related to the kneeling position he used installing floors.  X-rays taken in conjunction with the VA examination revealed no sign of arthritis and were perfectly normal.  The examiner opined that the appellant's right knee had no connection whatsoever with service, indeed there was no problem with the right knee.  With regard to the left knee, the examiner noted that the appellant had a torn medial meniscus and that it was at least as likely as not that the appellant's time in service had some connection to the appellant's left knee problems.  The VA examiner stated, however, that the appellant's present knee condition was more related to his current occupation as floor installer.  Given the discrepancy in the VA examiner's opinion, an addendum opinion was requested.  The April 2008 addendum opinion stated that the appellant's present complaints were purely subjective without any evidence of objective findings clinically or radiographically.  As such, the examiner stated that he strongly believed that the complaints of current knee conditions were directly related to the appellant's current occupation, noting the appellant knelt for several hours a day as evidenced by the serious calluses in the pre-patellar area.  

The appellant was again afforded a VA examination in April 2010.  The appellant initially stated he had knee pain with running and hiking.  The appellant further noted that he had experienced pain in his knees while walking and using a treadmill in the fitness center while stationed in Germany in 2005 although he never reported any knee pain at the time.  The appellant also noted a work injury that occurred in either 2007 or 2008.  The appellant had been installing flooring since 2002, but he used knee pads when doing so.  The appellant noted pain and popping in both knees.  Upon examination it was noted the appellant had normal joint findings with full range of motion bilaterally.  X-rays taken in conjunction with the examination revealed a normal right knee and mild degenerative changes in the left knee.  The VA examiner diagnosed the appellant with left knee arthroscopy with partial medial meniscectomy and normal right knee.  The VA examiner opined that the appellant's knee disabilities were primarily related to his occupational years as a flooring installer.  The right knee was found to be normal and the left knee disability was less likely as not caused by or the result of any period of active service, had its onset during a period of active duty due to disease or injury, or the result of inactive duty training due to an injury.  The examiner noted the appellant's VA and service records that were reviewed and further stated that the appellant's knee issues were pretty clearly occupationally related as the records did not indicate that any period of service caused or aggravated the appellant's current knee condition.  

Generally, service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Under applicable law, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The term "active military, naval, or air service" includes "active duty, any period of active duty for training [ACDUTRA] during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training [INACDUTRA] during which the individual concerned 

was disabled from an injury (but not disease) incurred or aggravated in line of duty."  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Additionally, active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code. 38 U.S.C.A. § 101(22)(C).

As noted above, the record indicates that the appellant had two periods of active duty service and various periods of ACDUTRA and INACDUTRA in the Naval Reserves and the Air National Guard.  As such regulations that apply to active duty service as well as though that apply to ACDUTRA and INACDUTRA will be applied in determining the outcome of the appellant's claims.

The Board also observes that service connection for certain diseases, including arthritis, may be also be established on a presumptive basis.  Specifically, where a veteran had active service for a period of ninety consecutive days or more, service connection for arthritis may be established on a presumptive basis by showing that it was manifested to a degree of 10 percent or more within one year from the date of separation from such period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a); Cf. McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) ("[I]f a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

In the instant case, notwithstanding his period of active duty from January 2003 to July 2003, the appellant's statements that he developed his claimed disabilities at some point during the lengthy time period he was a member of the Naval Reserve or Air National Guard is not enough.  Rather, to warrant service connection based on such service, the appellant must show (1) that he became disabled from a disease or injury during a period of active duty for training; or (2) that he became disabled from an injury during a period of inactive duty training.  As noted above, the appellant has contended that his knee disabilities started either during his period of active duty service in 2003 or during a period of inactive duty for training in Germany in 2005.  

With regard to the period of active duty service in 2003, the Board notes that the record fails to indicate that the appellant had an objective diagnosis of a knee disability following his period of active duty service in 2003.  While the Board acknowledges the appellant's contentions that he has experienced pain in his knees since that period of service, pain alone is not a disability for which service connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Moreover, to prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

With regard to the appellant's contentions that his knee disabilities are related to his period of INACDUTRA during a deployment to Germany from May 29, 2005 to June 10, 2005, the Board notes that in order to be service connected based on that period of service, the appellant would have had to have injured one or both of his knees during that specific deployment.  There is no objective evidence that the appellant injured either of his knees during that period of service.  In this regard the Board notes there is no record of treatment being sought for a knee injury from that time period.  Indeed, even the appellant has stated multiple times that he cannot recall any specific injury to his knees.  

The Board notes with regard to the appellant's right knee, there is no current diagnosis of any right knee disability.  As noted above, the right knee was found to be normal and with no evidence of a current disability, service-connection is not warranted with regard to the right knee.  

With regard to the appellant's left knee, the Board notes that the appellant was diagnosed with mild degenerative changes in the left knee by the April 2010 VA examiner.  While the Board acknowledges that the appellant has a current disability as required by 38 C.F.R. § 3.303, there is no competent and credible evidence that the appellant's left knee disability is related to any period of service.  In this regard the Board notes the negative nexus opinions provided by the April 2008 and April 2010 VA examiners.  Both VA examiners determined that the appellant's current knee disability is the result of his occupation as a flooring installer.  

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a);  see Jandreau, supra.; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this regard, the Board acknowledges that the appellant is competent to report his symptoms of pain with regard to his knees.  As noted above, pain alone is not a disability for which service connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Moreover, as a layman, the appellant's opinion that his knee disability is related to some period of service is not sufficient upon which to base a determination as to a relationship between service and any current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan, supra.; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Buchanan, supra.; Jandreau, supra.; Barr, supra.

In Davidson, supra, the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical etiology, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr, supra; Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board notes that while the appellant asserts that he currently has knee pain that has been present since service, the lack of contemporaneous evidence with regard to a diagnosis or a complaint requiring treatment diminishes the reliability of the statements.  In this case, the Board has accorded more probative value to the April 2008 and April 2010 VA examiner's opinions.  The examiners provided a rationale for the opinions based on objective findings and reliable principles.  In summary, the competent and probative opinion establishes that the evidence does not provide a basis upon which to link any knee disability to service.

While contemporaneous evidence is not required, in this instance it is reasonable to believe that if the appellant had injured his knee he would have sought medical care. There is no evidence that the appellant ever sought treatment for any knee problem during either his 2003 period of active duty service or his 2005 period of INACDUTRA.  Indeed the appellant specifically stated multiple times that he had no recollection of an injury during the period of INACDUTRA.  While the appellant did complain of knee pain during his period of active duty service in 2003, there was no evidence that the appellant had a knee disability at the time of his separation in 2003 or at the subsequent March 2004 VA examination.  This serves as evidence of a lack of credibility with regard to the appellant's contentions.  

As such, with consideration of the negative nexus opinions provided by both the April 2008 and the April 2010 VA examiners as well as the lack of evidence that the appellant had a diagnosis of any knee injury following his period of active duty service in 2003 and the lack of probative evidence of a knee injury during his period of INACDUTRA in Germany from May 29, 2005 to June 10, 2005, the Board finds that service connection is not warranted for either a right or a left knee disability.  Therefore, the preponderance of the evidence is against the appellant's claim and service connection for a right knee disability and a left knee disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


